Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-16, and 18-21 are allowed in view of Applicant’s arguments/amendments filed on 05/28/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “wherein the plurality of angle-range icons comprise a first plurality of angle-range icons that are arranged in a first direction in the second region of the display panel, and a panning angle-range or a tilting angle-range are assigned, without a user's manipulation, to each of the first plurality of angle-range icons to increase incrementally, by the equal size of the panning angle-range or the tilting angle-range between neighboring icons, in the first direction” as recited in combination with other features with respect to independent claim 1, “when one of the plurality of angle-range icons is selected and a panning angle-range or tilting angle-range assigned to the selected angle-range icon includes a point that is not currently viewable on the display panel” and “based on the one of the plurality of angle-range icons being selected according to a second method, cumulative information of an event that has occurred in the panning angle-range or tilting angle-range assigned to the selected angle-range icon is displayed” as recited in combination with other features with respect to independent claim 6 and “and a first angle-range icon is assigned with a panning angle-range or tilting angle-range including a point that is not currently viewable on the display panel, and upon receiving information of the event from at least one of 
The closest prior art, Uchida discloses (Fig. 3- element 60 and 4:45-51) camera preset numbers are arranged in the lower region of the display, from left 60-1 to right 60-6; (Fig. 4 and 4:34-51) presets may be modified by user and set from a pan/tilt range between -100 and 100. Since the presets of Uchida are modified by a user they are not “assigned, without a user's manipulation” and Shet discloses (¶0038) forensic video search UI; (¶0039 and ¶0044) UI allows users to discover all events involving human and or non-human objects and their associated statistics (e.g., a count of the number of events) for a camera. However, the event information of Shet is not shown based on selection of an angle-range icon according to a second method or at or adjacent to the first angle-range icon.” Thus Uchida and Shet either singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galvin (US 20150103179) - (¶0161) information into the alarm panel for a given alarm for event monitoring system
Hikita (US 20070206100) - (¶0032 and ¶0034) alarm log is displayed in option pane; (¶0006) pan/tilt/zoom functions are controlled by a joystick

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425